DETAILED ACTION
This office action is a response to an application filed on 04/02/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claims 3 and 4 are objected to because of the following informalities: the claims recite “a capability” in line 1 of the claims. There is antecedent basis issue. It is suggested to change “the capability”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Regarding claims 1-8, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims recite “a computer-readable medium”. The computer readable medium may be a signal which is not a statutory subject matter. Therefore, the claims are rejected under 35 USC 101 as being non-statutory subject matter.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al (US 2007/0130352 A1) in view of Jiang et al (US 2019/0132296 A1).

Regarding claim 1, Chhabra et al discloses a computer-readable medium, comprising instructions that when performed by one or more processors (paragraph [0006]; operating system and software can be considered instructions and host computer; paragraph [0076]; computer readable medium, memory, processor), cause the one or more processors (paragraph [0075]; one or more processors) to:
determine a capability (paragraph [0026]; lines 5-11; operating system of host computer queries the network interface card to determine what tasks the network interface card is capable of performing, based on the query, the network interface card indicates to the operating system which capabilities are supported; paragraph [0039]; lines 2-5; the operating system queries the network interface card to determine which capabilities are available; paragraph [0042];lines 1-3; the operating system determines the capabilities that are available in the system ) of a network interface (paragraph [0026]; network interface card is installed in a host computer and the network interface card is configured by the operating system of the host computer; paragraph [0025]; lines 1-3; the network interface cards are equipped with a dedicated processor and memory to perform the tasks such as encryption of data packet, segmentation of data packet please see paragraph [0024]; lines 9-14), the capability comprising a capability to perform a cryptographic operation and segmentation or reassembly of data (paragraph [0036]; the network interface card is capable of performing packet encryption and packet segmentation; paragraph [0037]; lines 1-7; the network interface cards provides capabilities to perform packet encryption and packet segmentation).
Chhabra discloses Cryptographic operation and segmentation.
However, Chhabra does not explicitly disclose a Transport Layer Security (TLS) cryptographic operation. 
Jiang discloses a Transport Layer Security (TLS) cryptographic operation (paragraph [0021]; encryption is performed using transport layer security encryption)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing cryptographic operation using transport layer security protocol of Jiang in order to improve data privacy in transmission taught by Jiang.

Regarding claim 2, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, wherein an operating system (OS) is to determine the capability from at least a driver associated with the network interface (Chhabra; paragraph [0033]; virtual network interface is a device driver that provides common interface between operating system and network interface card; paragraph [0040]; lines 3-7; virtual network interface card or device driver determines what capabilities the network interface cards in the system provides and informs the capabilities to the operating system)

Regarding claim 3, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, Chhabra discloses a capability of the network interface comprises the network interface performing encryption (Chhabra; paragraph [0074]; last three lines; the network interface card may perform encryption on the packet prior to transmission) and segmentation of data prior to transmission in a packet. (Chhabra; paragraph [0006]; perform the tasks on the data packet prior to transmission wherein the tasks performed is segmentation and encrypting please see paragraph [0005])
Chhabra discloses performing encryption.
However, Chhabra does not explicitly disclose TLS encryption. 
Jiang discloses TLS encryption (paragraph [0021]; encryption is performed using transport layer security encryption)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing cryptographic operation using transport layer security protocol of Jiang in order to improve data privacy in transmission taught by Jiang.


Regarding claim 4, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, Chhabra discloses a capability of the network interface comprises the network interface performing encryption and segmentation. (paragraph [0006]; the network interface performs the tasks such as encryption and segmentation please see paragraph [0005]).
However, Chhabra does not explicitly disclose TLS decryption and reassembly of data received in one or more packets.
Jiang discloses TLS decryption (paragraph [0041]; decrypt the segments and verifies the decrypted segments using authentication values TLS please see paragraph [0034]; last two lines; paragraph [0021]; encrypted with TLS to decrypt the payload) and reassembly of data received in one or more packets. (paragraph [0041]; lines 11-15; aggregate or reassembly the decrypted segments)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing TLS decryption and reassembly of data of Jiang in order to determine all the transmitted data are being received taught by Jiang.

Regarding claim 5, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, wherein Chhabra discloses an operating system (OS) is to cause the network interface to encrypt a data and segment the encrypted data into packets (Chhabra; paragraph [0006]; the software or the operating system sends data packets and request that the network interface to perform the tasks such as encrypting a data packet and segmenting the data packet) 
Chhabra does not explicitly disclose the OS is to indicate which packet among the packets to transmit.
Jiang discloses the OS is to indicate which packet among the packets to transmit. (paragraph [0013]; lines 8-10; the software or instructions to transmit only the segments that were lost)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the operating system requests to the network interface to perform the encryption and segmentation on the data packet of Chhabra with the method transmit only the packets which were lost of Jiang in order to save processing resources, network bandwidth and processing power taught by Jiang.

Regarding claim 6, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, Chhabra discloses in response to a transmit request, an operating system (OS) is to cause the network interface to encrypt a data and segment the data into packets. (paragraph [0006]; the operating system sends data packets to the network interface, and request that the network interface to perform the encrypting data and segmenting data in order to send over a network please see paragraph [0005])
Chhabra discloses TCP operations such as retransmits. (paragraph [0060])
However, Chhabra does not explicitly disclose in response to a re-transmit request, to encrypt a data and segment the encrypted data into packets, the OS is to indicate which packet among the packets to re-transmit.
Jiang discloses in response to a re-transmit request, to encrypt a data and segment the encrypted data into packets (paragraph [0024]; directing to resend the missing packet; paragraph [0046]; encrypt the payload of the missing packets, segmenting encrypted payload into multiple segments in order to re-transmit please see paragraph [0025]), the OS is to indicate which packet among the packets to re- transmit. (paragraph [0013]; lines 8-10; the software which includes instructions to transmit only the segments that were lost)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the operating system requests to the network interface to perform the encryption and segmentation on the data packet of Chhabra with the method re-transmit only the packets which were lost of Jiang in order to save processing resources, network bandwidth and processing power taught by Jiang.

Regarding claim 7, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, Chhabra discloses the capability further comprises a capability of the network interface to send acknowledgements (ACKs), negative-acknowledgement (NACK) or duplicate acknowledgements. (paragraph [0060]; the network interface cards are capable of performing TCP acknowledgements (ACKs))
However, Chhabra does not explicitly discloses managing packet receipt and non-receipt, sending acknowledgements (ACK).
Jiang discloses managing packet receipt and non-receipt, sending acknowledgements (ACK). (paragraph [0042]; lines 12-19; determines received packet and missing packet, sending selective acknowledgements for the received segments)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the network interface cards capable to perform TCP acknowledgement operation of Chhabra with the method managing received packets, missing packets and sending selective acknowledgements of Jiang in order to retransmit only missing segment of payload taught by Jiang.

Regarding claim 8, Chhabra in view of Jiang discloses the computer-readable medium of claim 1, Chhabra discloses the capability further comprises a capability of the network interface to perform encryption and segmentation (paragraph [0006]; the network interface is capable of performing the encryption and segmentation please see paragraph [0005])
Chhabra does not explicitly disclose TLS decryption and re-assembly of data segments and provide headers of received packets to a host system for the host system to manage and the host system to cause the network interface to send acknowledgements (ACKs), negative- acknowledgement (NACK) or duplicate acknowledgements.
Jiang discloses TLS decryption (paragraph [0041]; decrypt the segments and verifies the decrypted segments using authentication values TLS please see paragraph [0034]; last two lines; paragraph [0021]; encrypted with TLS to decrypt the payload) and re-assembly of data segments.(paragraph [0041]; lines 11-15; aggregate or reassembly the decrypted segments) and  provide headers of received packets to a host system for the host system to manage (paragraph [0014]; the host receives a packet with header, if the received packet is jumbo packets, there will be multiple headers) and the host system to cause the network interface to send acknowledgements (ACKs), negative- acknowledgement (NACK) or duplicate acknowledgements.( paragraph [0013]; the destination compute node sends the selective acknowledgement; it is obvious that the destination compute node has the network interface to send the data or acknowledgement)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing TLS encryption operation, TLS decryption, reassembly of data of Jiang in order to transmit acknowledge for received data and retransmit the packet which was lost taught by Jiang.

Regarding claim 9, Chhabra in view of Jiang discloses an apparatus comprising:
an interface (Fig.4; 303, 305, 307, 309, network interface) to:
in response to a data transmit request (paragraph [0005]; preparing data to be sent over the network), perform an encryption operation and segmentation of data (paragraph [0006]; the network interface card perform the encrypting data packet and segmenting data packet please see paragraph [0005])
Chhabra does not explicitly disclose a Transport Layer Security (TLS) encryption operation and in response to a packet receipt, perform reassembly of data and TLS decryption of data.
Jiang discloses a Transport Layer Security (TLS) encryption operation (paragraph [0021]; encryption is performed using transport layer security encryption) and in response to a packet receipt (Fig.5; 502, 506, in response to packet receipt, decrypt the packet and aggregate or reassemble the decrypted segments please see paragraph [0040] and [0041]), perform reassembly of data (paragraph [0041]; lines 11-15; aggregate or reassembly the decrypted segments) and TLS decryption of data (paragraph [0041]; decrypt the segments and verifies the decrypted segments using authentication values TLS please see paragraph [0034]; last two lines; paragraph [0021]; encrypted with TLS to decrypt the payload) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing TLS encryption operation, TLS decryption, reassembly of data of Jiang in order to retransmit the missing segment taught by Jiang.

Regarding claim 10, Chhabra in view of Jiang discloses the apparatus of claim 9, Chhabra discloses the interface is to perform transmission control protocol (TCP) segmentation of data. (Chhabra; paragraph [0062]; the network interface card determines how to segment the packet with TCP header into smaller packets, the network interface card performs segmentation with TCP protocol)
Chhabra does not explicitly disclose segmentation of encrypted of data. 
Jiang discloses segmentation of encrypted of data. (paragraph [0033]; segmentation is performed after encrypted of data)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is perform TCP segmentation of data of Chhabra with the method segmentation is performed after encryption of Jiang in order to perform the segmentation in hypervisor or PNIC taught by Jiang.

Regarding claim 11, claim 11 is rejected for the same reason as set forth in claim 7 as the apparatus of method claim 7.

Regarding claim 12, Chhabra in view of Jiang discloses the apparatus of claim 9, Chhabra discloses the interface is to perform the task (paragraph [0006]; the network interface performs the tasks)
Chhabra does not explicitly disclose track completion of a record received from a packet based on a start of record indicator and length indicator received in a packet.
Jiang discloses track completion of a record received from a packet based on a start of record indicator and length indicator received in a packet. (paragraph [0042]; determine a segment of payload is missing between byte range, examine the byte ranges that were received to determine which byte ranges are received and missing, if no packets are missing, sending acknowledgements for all the segments; it is obvious that sending the acknowledge after tracking completion of record of received segments of payload)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is perform the tasks such as segmentation of Chhabra with the method examining all the byte ranges of received packets of Jiang in order to send the acknowledgement for all the received packets taught by Jiang.

Regarding claim 13, Chhabra in view of Jiang discloses the apparatus of claim 9, Chhabra discloses the interface is to perform encryption (paragraph [0037]; the network interface provides capability to perform packet encryption) and cause the interface to send acknowledgements (ACKs), negative-acknowledgement (NACK) or duplicate acknowledgements. ( paragraph [0060]; the network interface cards are capable of performing TCP acknowledgements (ACKs))
Chhabra does not explicitly disclose perform TLS decryption  and re- assembly of data segments and provide headers of received packets to a host system and cause to send acknowledgements (ACKs), negative-acknowledgement (NACK) or duplicate acknowledgements
Jiang discloses perform TLS decryption (paragraph [0041]; decrypt the segments and verifies the decrypted segments using authentication values TLS please see paragraph [0034]; last two lines; paragraph [0021]; encrypted with TLS to decrypt the payload) and re- assembly of data segments (paragraph [0041]; lines 11-15; aggregate or reassembly the decrypted segments) and provide headers of received packets to a host system (paragraph [0014]; the host receives a packet with header, if the received packet is jumbo packets, there will be multiple headers) and the host system is to manage packet receipt and non-receipt (paragraph [0013]; reviewing received data in the segments that means managing packet receipt and non-receipt, if not receipt, retransmit the lost packet), and cause to send acknowledgements (ACKs), negative-acknowledgement (NACK) or duplicate acknowledgements.(paragraph [0013]; sending the selective acknowledgement)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is capable of performing cryptographic operation and segmentation of Chhabra et al with the method performing TLS encryption operation, TLS decryption, reassembly of data of Jiang in order to transmit acknowledge for received data and retransmit the packet which was lost taught by Jiang.

Regarding claim 14, Chhabra in view of Jiang discloses the apparatus of claim 9, wherein the interface is to receive packets to transmit (paragraph [0003]; last three lines; the network interface cards receives data and transmit data over the network) and the interface is to receive indications (paragraph [0006]; the network interface receives request to perform the tasks)
Chhabra does not explicitly disclose receive indications of which packets to transmit and to re-transmit solely one or more packets that comprise a segment of encrypted data referenced by an indication of failure of receipt of one or more packets.
Jiang discloses receive indications of which packets to transmit (paragraph [0024]; lines 1-5; directs to resend the missing packets) and to re-transmit solely one or more packets (paragraph [0025]; retransmit only the one or more segments of the payload that were lost) that comprise a segment of encrypted data referenced by an indication of failure of receipt of one or more packets. (paragraph [0003]; lines 14-16; if one segment of the encrypted payload is missing, will not be verified, will not send the acknowledge for the segment or packet; paragraph [0045]; determines missing segment of data, determine which packet is not received)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the interface network card is to receive indications of Chhabra with the method Jiang which discloses retransmit only the packets which were lost during transmission in order to save network bandwidth and processing power taught by Jiang.

Regarding claim 15, Chhabra in view of Jiang discloses the apparatus of claim 9, Chhabra discloses comprising a host system (paragraph [0006]; host computer), the host system comprising a processor and a memory (paragraph [0075]; processor and paragraph [0076]; memory), the memory to store a transmit context that is to associate a data segment with a transmitted packet identifier (paragraph [0046]; a net buffer list is provided with data packet to be transmitted over the network;  and paragraph [0047]; net buffer list includes information about transmitted packet identifier for segment such as size for each segment)
Chhabra does not explicitly disclose based on indication of failure of receipt of one or more packets that carry segments of the data, and the processor of the host system is to identify one or more of the packets for re-transmission based on the transmitted packet identifier.
Jiang discloses based on indication of failure of receipt of one or more packets that carry segments of the data, and the processor of the host system is to identify one or more of the packets for re-transmission based on the transmitted packet identifier (paragraph [0041]; last 7 lines; determines which segments are received based on header information, byte range information, paragraph [0042]; examining which byte ranges are missing, receives information indicating that a packet including a segment was lost, paragraph [0044];the host can retransmit only the missing segments of the payload wherein missing segments or packets are considered as failure of receipt of packets that has segments, performing function retransmitting only the missing segments of payload or packets includes identifying the missing segments of payload or packets based on information of missing segments of packet or transmitted packet identifier)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method configuring the network interface to perform the tasks such as encryption, segmentation of Chhabra with the method disclosing examining missing segments of packet and retransmitting only the missing segments of Jiang in order to save network bandwidth, processing power taught by Jiang.

Regarding claim 16, Chhabra in view of Jiang discloses the apparatus of claim 9, wherein the interface comprises a network interface communicatively coupled to one or more of: a server, data center, or rack. (Chhabra; paragraph [0026]; network interface is installed in a host computer) (Jiang; paragraph [0016]; host is known as physical server)

Regarding claim 17, Chhabra in view of Jiang discloses a computer-implemented method comprising:
Chhabra discloses configuring a network interface to transmit data by performing encryption and segmentation of data (paragraph [0006]; the network interface cards perform the tasks such as encrypting data and segmenting data packets before transmitting data please see paragraph [0005]) and
configuring the network interface to perform the tasks on the data packet (paragraph [0006]; the network interface card performs the task on the data packet)
However, Chhabra does not explicitly disclose segmentation of encrypted data,
process received packets by performing reassembly and TLS decryption of encrypted data.
Jiang discloses TLS encryption (paragraph [0021]; encryption is performed using transport layer security encryption), segmentation of encrypted data (paragraph [0033]; segmentation is performed after encrypted of data) and process received packets by performing reassembly( paragraph [0041]; lines 11-15; aggregate or reassembly the received decrypted segment) and TLS decryption of encrypted data (paragraph [0041]; decrypt the segments and verifies the decrypted segments using authentication values TLS please see paragraph [0034]; last two lines; paragraph [0021]; encrypted with TLS to decrypt the payload) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the network interface performs encryption and segmentation of Chhabra with the method disclosing TLS encryption, segmentation of encrypted data, reassembly, TLS decryption of encrypted data of Jiang in order to improve data privacy in transmission taught by Jiang.

Regarding claim 18, Chhabra in view of Jiang discloses the method of claim 17, wherein Chhabra discloses an operating system performs the configuring a network interface to transmit data (Fig.1; 103, 105, paragraph [0003]; the operating system passes the data to the network interface and the network interface send data over the network)
Chhabra does not explicitly disclose configuring a network interface to transmit data and configuring the network interface to process received packets.
Jiang discloses configuring a network interface to transmit data and configuring the network interface to process received packets. (paragraph [0022]; lines 1-11; PNIC segments the received jumbo packet and send or transmit the segments of the payload in multiple packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method the operating system configures the network interface to perform sending data over the network of Chhabra with the method configuring a network interface to transmit data and configuring the network interface to process the received packets of Jiang in order to save computing resource taught by Jiang.

Regarding claim 19, Chhabra in view of Jiang discloses the method of claim 17, comprising:
Chhabra does not explicitly discloses based on a re-transmit request, causing re-transmission solely of a non-received packet with an encrypted data segment
Jiang discloses based on a re-transmit request (paragraph [0024]; directs to resend or re-transmit the packet), causing re-transmission solely of a non-received packet with an encrypted data segment. (paragraph [0025]; retransmit only the one or more segments of the payload that were lost or were not received, with encrypting the segments)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method configuring the network interface to perform the tasks of Chhabra with the method retransmitting the non-received packet with encrypted data of Jiang in order to save computing resource usage taught by Jiang.

8.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chhabra et al (US 2007/0130352 A1) in view of Jiang et al (US 2019/0132296 A1) and Ho et al (US 11062302 B1).

Regarding claim 20, Chhabra in view of Jiang discloses the method of claim 17, 
Chhabra in view of Jiang discloses encrypt or decrypt one or more data segments (Jiang; paragraph [0022]; encrypt segments and paragraph [0023]; decrypt segments)
Chhabra in view of Jiang does not explicitly disclose receiving a new key for use to encrypt or decrypt one or more data segments and causing use by the network interface of the new key for use to encrypt or decrypt one or more data.
Ho et al discloses receiving a new key for use to encrypt or decrypt one or more data segments and causing use by the network interface of the new key for use to encrypt or decrypt one or more data (claim 18; column 22; lines 9-11; receive an encryption key by the network interface circuit to decrypt the encrypted data)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method configuring the network interface to perform encryption and decryption of Chhabra in view of Jiang with the method the network interface receives the key to decrypt the data of Ho in order to provisioning the payment account taught by Ho.

Conclusion
9.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Green et al. US 2021/0281608 A1 which discloses TLS protocol functions includes segmenting the messages, reassembling the messages.
GOYAL et al. US 2021/0160009 A1 which discloses retransmit data packet in response to the NACK until receiving device transmits ACK indicating that the particular packet was received.
BALASUBRAMANIAN et al. US 2019/0229903 A1 which discloses the network interface to perform crypto decrypt operation, reassembling packets and encrypt operation.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452